





EXHIBIT 10.5

REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of November 12, 2014, is entered
into by Ashford Inc., a Delaware corporation (“Ashford Inc.”) for the benefit of
the holders of common units in Ashford Hospitality Advisors LLC, a Delaware
limited liability company (“Ashford LLC”) whose names are set forth on Exhibit A
attached hereto (the “Ashford LLC Unit Holders”).
RECITALS
WHEREAS, in connection with the separation and distribution of Ashford Inc. (the
“Transaction”) from Ashford Hospitality Trust, Inc., a Maryland Corporation
(“Ashford Trust”), Ashford Hospitality Limited Partner (“Ashford Trust OP”)
distributed all of the Ashford LLC Common Units pro rata to its limited
partners, in accordance with the provisions of Ashford Trust OP’s partnership
agreement, and each limited partner of Ashford Trust OP has been admitted as a
member of Ashford LLC; and
WHEREAS, Ashford Inc. has issued shares of its common stock, par value $0.01 per
share (the “Common Stock”), in exchange for Ashford LLC Common Units pursuant to
a prospectus that is part of a registration statement on Form S-4 (Registration
No. 333-197191) filed with the SEC, pursuant to which each holder of Ashford LLC
Common Units (other than Ashford Trust) was given the option to exchange up to
99% of its Ashford LLC Common Units for shares of Common Stock, in even
multiples of 55 (the “Exchange Offer”);
WHEREAS, pursuant to the Operating Agreement (as defined below), Ashford LLC
Common Units owned by the Ashford LLC Unit Holders following the consummation of
the Exchange Offer will be redeemable for cash or, at the option of Ashford
Inc., for shares of Common Stock, upon the terms and subject to the conditions
contained in the Operating Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:
“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.




--------------------------------------------------------------------------------




“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.
“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in Dallas, Texas are
authorized or required by law, regulation or executive order to close.
“Charter” means the Amended and Restated Certificate of Incorporation of Ashford
Inc. as filed with the Secretary of State of the State of Delaware on October 8,
2014, as the same may be amended, modified or restated from time to time.
“Commission” means the Securities and Exchange Commission.
“Confidential Information” means Confidential Information as defined in Section
2.13(c).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Exchangeable Ashford LLC Common Units” means Ashford LLC Common Units that may
be redeemable for cash or, at the sole and absolute discretion of Ashford Inc.,
exchangeable for shares of Common Stock pursuant to Section 7.3 of the Operating
Agreement.
“Holder” means any Initial Holder who is the record or beneficial owner of any
Registrable Security or any assignee or transferee of such Initial Holder
(including assignments or transfers of Registrable Securities to such assignees
or transferees as a result of the foreclosure on any loans secured by such
Registrable Securities) (x) to the extent permitted under the Operating
Agreement or the Charter, as applicable, and (y) provided such assignee or
transferee agrees in writing to be bound by all the provisions hereof, unless
such owner, assignee or transferee acquires such Registrable Security in a
public distribution pursuant to a registration statement under the Securities
Act or pursuant to transactions exempt from registration under the Securities
Act where securities sold in such transaction may be resold without subsequent
registration under the Securities Act.
“Immediate Family” of any individual means such individual’s estate and heirs or
current spouse, or former spouse, parents, parents-in-law, children (whether
natural or adoptive or by marriage), siblings and grandchildren and any trust or
estate, all of the beneficiaries of which consist of such individual or any of
the foregoing.
“Initial Holder” means (i) the Ashford LLC Unit Holders, (ii) any partner,
member or stockholder of the Ashford LLC Unit Holder, (iii) any Affiliate of any
such partner, member or stockholder, and (iv) the Immediate Family of any of the
foregoing.
“Issuer Shelf Registration Statement” has the meaning set forth in Section
2.1(b).
“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit B, delivered by a Holder to Ashford Inc. (i) notifying
Ashford Inc. of such Holder’s desire to include Registrable Securities held by
it in a Resale Shelf Registration Statement, (ii) containing all information
about such Holder required to be included in such registration statement in

-2-



--------------------------------------------------------------------------------




accordance with applicable law, including Item 507 of Regulation S-K promulgated
under the Securities Act, as amended from time to time, or any similar successor
rule thereto, and (iii) pursuant to which such Holder agrees to be bound by the
terms and conditions hereof.
“Operating Agreement” means the Amended and Restated Operating Agreement of
Ashford LLC, dated as of October 8, 2014, as the same may be amended, modified
or restated from time to time.
“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
“Primary Shares” has the meaning set forth in Section 2.1(b) of this Agreement.
“Registrable Securities” means shares of Common Stock at any time owned, either
of record or beneficially, by any Holder which are issuable or issued upon
exchange of Exchangeable Ashford LLC Common Units issued in connection with the
Transaction and any additional shares of Common Stock issued as a dividend,
distribution or exchange for, or in respect of such shares until:
(i) a Registration Statement covering such shares has been declared effective by
the Commission and such shares have been disposed of pursuant to such effective
Registration Statement or such shares (other than Restricted Shares) were issued
pursuant to an effective Registration Statement;
(ii) such shares have been distributed to the common stockholders of Ashford
Trust in a distribution exempt from Registration;
(iii) such shares have been publicly sold under Rule 144 and such shares are no
longer Restricted Shares; or
(iv) such securities have been sold by a Holder in a transaction in which such
Holder’s rights under this Agreement are not, or cannot be, assigned;
provided, however, that “Registrable Securities” for purposes of the
indemnification obligations contained in Section 2.9 shall mean all shares that
are Registered on the applicable Shelf Registration, notwithstanding that such
shares may not otherwise be “Registrable Securities.”
“Resale Shelf Registration” shall have the meaning set forth in Section 2.1(a).
“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(a).
“Restricted Shares” means shares of Common Stock issued under an Issuer
Registration Statement which if sold by the holder thereof would constitute
“restricted securities” as defined under Rule 144.
“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

-3-



--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Resale Shelf Registration Statement under the Securities Act.
“Shelf Registration Statement” means a Resale Shelf Registration Statement or an
Issuer Shelf Registration Statement, as applicable.
“Suspension Notice” means any written notice delivered by the Company pursuant
to Section 2.9 with respect to the suspension of rights under a Resale Shelf
Registration Statement or any prospectus contained therein.
ARTICLE II
REGISTRATION RIGHTS
Section 2.1    Shelf Registration.
(a)    Resale Shelf Registration. Subject to Section 2.9, Ashford Inc. shall
prepare and file not later than 54 weeks after the consummation date of the
Transaction, a “shelf” registration statement with respect to the resale of the
Registrable Securities (“Resale Shelf Registration”) by the Holders thereof on
an appropriate form for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (the “Resale Shelf Registration
Statement”) and permitting registration of such Registrable Securities for
resale by such Holders in accordance with the methods of distribution elected by
the Holders and set forth in the Resale Shelf Registration Statement. Ashford
Inc. shall use its commercially reasonable efforts to cause the Resale Shelf
Registration Statement to be declared effective by the Commission as promptly as
reasonably practicable after the filing thereof, and, subject to Sections 2.1(c)
and 2.9, to keep such Resale Shelf Registration Statement continuously effective
for a period ending when all shares of Common Stock covered by the Resale Shelf
Registration Statement are no longer Registrable Securities. In addition, if the
Resale Shelf Registration Statement is not on Form S-3 (or any similar or
successor form) and during the period that the Resale Shelf Registration
Statement is effective Ashford Inc. becomes eligible to use Form S-3 (or any
similar or successor form), Ashford Inc. shall be entitled to amend the Resale
Shelf Registration Statement so that it becomes a registration statement on Form
S-3 (or any similar or successor form); provided, however, that the Company
shall use its best efforts to have such amendment declared effective as soon as
practicable after filing.
At the time the Resale Shelf Registration Statement is declared effective, each
Holder that has delivered a duly completed and executed Notice and Questionnaire
to the Company on or prior to the date ten (10) Business Days prior to such time
of effectiveness shall be named as a selling securityholder in the Resale Shelf
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such prospectus to purchasers of Registrable Securities
in accordance with applicable law. If required by applicable law, subject to the
terms and conditions hereof, after effectiveness of the Resale Shelf
Registration Statement, Ashford Inc. shall file a supplement to such prospectus
or amendment to the Resale Shelf Registration Statement not less than once a
quarter as necessary to name as selling securityholders therein any Holders that
provide

-4-



--------------------------------------------------------------------------------




to Ashford Inc. a duly completed and executed Notice and Questionnaire and shall
use commercially reasonable efforts to cause any post-effective amendment to
such Resale Shelf Registration Statement filed for such purpose to be declared
effective by the Commission as promptly as reasonably practicable after the
filing thereof.
(b)    Issuance Shelf Registration. Ashford Inc. may, at its option, satisfy its
obligation to prepare and file a Resale Shelf Registration Statement pursuant to
Section 2.1(a) with respect to shares of Common Stock issuable upon exchange of
Exchangeable Ashford LLC Common Units received in connection with the
Transaction by preparing and filing with the Commission a registration statement
on an appropriate form for an offering to be made on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act (an “Issuer Shelf
Registration Statement”) providing for the issuance by Ashford Inc., from time
to time, to the Holders of such Exchangeable Ashford LLC Common Units shares of
Common Stock registered under the Securities Act (the “Primary Shares”) in lieu
of Ashford LLC’s obligation to pay cash for such Exchangeable Ashford LLC Common
Units. Ashford Inc. shall use its commercially reasonable efforts to cause the
Issuer Shelf Registration Statement to be declared effective by the Commission
as promptly as reasonably practicable after filing thereof. Ashford Inc. shall
use commercially reasonable efforts, subject to Sections 2.1(c) and 2.9, to keep
the Issuer Shelf Registration Statement continuously effective for a period (the
“Effectiveness Period”) expiring on the date all of the shares of Common Stock
covered by such Issuer Shelf Registration Statement have been issued by the
Company pursuant thereto. In addition, if the Issuer Shelf Registration
Statement is not on Form S-3 (or any similar or successor form) and during the
period that the Issuer Shelf Registration Statement is effective Ashford Inc.
becomes eligible to use Form S-3 (or any similar or successor form), Ashford
Inc. shall be entitled to amend the Issuer Shelf Registration Statement so that
it becomes a registration statement on Form S-3 (or any similar or successor
form); provided, however, that Ashford Inc. shall use its best efforts to have
such amendment declared effective as soon as practicable after filing. If
Ashford Inc. shall exercise its rights under this Section 2.1(b), Holders (other
than Holders of Restricted Shares) shall have no right to have shares of Common
Stock issued or issuable upon exchange of Exchangeable Ashford LLC Common Units
included in a Resale Shelf Registration Statement pursuant to Section 2.1(a).
(c)    Continuous Effectiveness. Ashford Inc. shall prepare and file such
additional registration statements as necessary and use its commercially
reasonable efforts to cause such registration statements to be declared
effective by the Commission so that a shelf registration statement remains
continuously effective, subject to Section 2.9, with respect to resales of
Registrable Securities as and for the periods required under Section 2.1(a) or
(b), as applicable, such subsequent registration statements, if any, shall
constitute a Issuer Shelf Registration Statement or a Resale Shelf Registration
Statement, as the case may be, hereunder.
(d)    Selling Holders Become Party to Agreement. Each Holder acknowledges that
by participating in its registration rights pursuant to this Agreement, such
Holder will be deemed a party to this Agreement and will be bound by its terms,
notwithstanding such Holder’s failure to deliver a Notice and Questionnaire;
provided, that any Holder that has not delivered a duly completed and executed
Notice and Questionnaire shall not be entitled to be named as a Selling Holder
in, or have the Registrable Securities held by it covered by, a Resale Shelf
Registration Statement.

-5-



--------------------------------------------------------------------------------




Section 2.2    Registration Procedures; Filings; Information. Subject to Section
2.9 hereof, in connection with any Resale Shelf Registration Statement under
Section 2.1(a), Ashford Inc. will use its commercially reasonable efforts to
effect the registration of the Registrable Securities covered thereby in
accordance with the intended method of disposition thereof as quickly as
reasonably practicable, and in connection with any Issuer Shelf Registration
Statement under Section 2.1(b), the Company will use its commercially reasonable
efforts to effect the registration of the Primary Shares as quickly as
reasonably practicable. In connection with any Shelf Registration Statement:
(a)    Ashford Inc. will, if requested, prior to filing a Resale Shelf
Registration Statement or prospectus or any amendment or supplement thereto,
furnish to each Selling Holder of the Registrable Securities covered by such
registration statement copies of such registration statement as proposed to be
filed, and thereafter furnish to such Selling Holder such number of conformed
copies of such registration statement, each amendment and supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such Selling Holder may
reasonably request to facilitate the disposition of the Registrable Securities
owned by such Selling Holder.
(b)    After the filing of the Resale Shelf Registration Statement, Ashford Inc.
will promptly notify each Selling Holder of Registrable Securities covered by
such registration statement of any stop order issued or threatened by the
Commission and take all reasonable actions required to prevent the entry of such
stop order or to remove it if entered.
(c)    Ashford Inc. will use its commercially reasonable efforts to (i) register
or qualify the Registrable Securities under such other securities or “blue sky”
laws of such jurisdictions in the United States (where an exemption does not
apply) as any Selling Holder reasonably (in light of such Selling Holder’s
intended plan of distribution) requests and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Ashford Inc. and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Selling Holder to consummate the
disposition of the Registrable Securities owned by such Selling Holder; provided
that Ashford Inc. will not be required to (A) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this paragraph (c), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.
(d)    Ashford Inc. will immediately notify each Selling Holder of such
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) Ashford Inc.’s receipt
of any notification of the suspension of the qualification of any Registrable
Securities covered by a Resale Shelf Registration Statement for sale in any
jurisdiction; or (ii) the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances

-6-



--------------------------------------------------------------------------------




under which they were made, not misleading and promptly make available to each
Selling Holder any such supplement or amendment.
(e)    Ashford Inc. will otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
available to its securityholders, as soon as reasonably practicable, an earnings
statement covering a period of 12 months, beginning within three months after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission).
(f)    Ashford Inc. will use its commercially reasonable efforts to cause all
Registrable Securities covered by such Resale Shelf Registration Statement or
Primary Shares covered by such Issuer Shelf Registration Statement to be listed
on each securities exchange on which similar securities issued by Ashford Inc.
are then listed.
(g)    In addition to the Notice and Questionnaire, Ashford Inc. may require
each Selling Holder of Registrable Securities to promptly furnish in writing to
Ashford Inc. such information regarding such Selling Holder, the Registrable
Securities held by it and the intended method of distribution of the Registrable
Securities as Ashford Inc. may from time to time reasonably request and such
other information as may be legally required in connection with such
registration. No Holder may include Registrable Securities in any registration
statement pursuant to this Agreement unless and until such Holder has furnished
to Ashford Inc. such information. Each Holder further agrees to furnish as soon
as reasonably practicable to Ashford Inc. all information required to be
disclosed to make information previously furnished to Ashford Inc. by such
Holder not materially misleading.
(h)    Each Selling Holder agrees that, upon receipt of any notice from Ashford
Inc. of the happening of any event of the kind described in Section 2.2(b) or
2.2(d) or upon receipt of a Suspension Notice, such Selling Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such Selling
Holder’s receipt of written notice from Ashford Inc. that such disposition may
be made and, in the case of clause (ii) of Section 2.2(d) or, if applicable,
Section 2.9, copies of any supplemented or amended prospectus contemplated by
clause (ii) of Section 2.2(d) or, if applicable, prepared under Section 2.9,
and, if so directed by Ashford Inc., such Selling Holder will deliver to Ashford
Inc. all copies, other than permanent file copies then in such Selling Holder’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice. Each Selling Holder of Registrable
Securities agrees that it will immediately notify Ashford Inc. at any time when
a prospectus relating to the registration of such Registrable Securities is
required to be delivered under the Securities Act of the happening of an event
as a result of which information previously furnished by such Selling Holder to
Ashford Inc. in writing for inclusion in such prospectus contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances in which they were made.

-7-



--------------------------------------------------------------------------------




Section 2.3    Registration Expenses. In connection with any registration
statement required to be filed hereunder, Ashford Inc. shall pay the following
registration expenses incurred in connection with the registration hereunder
(the “Registration Expenses”): (i) all fees and expenses of compliance with
securities or “blue sky” laws (including registration and filing fees and
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities); (ii) printing expenses; (iii)
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties); (iv) the fees
and expenses incurred in connection with the listing of the Registrable
Securities; (v) reasonable fees and disbursements of counsel for Ashford Inc.
and customary fees and expenses for independent certified public accountants
retained by Ashford Inc.; and (vi) the reasonable fees and expenses of any
special experts retained by Ashford Inc. in connection with such registration.
Ashford Inc. shall have no obligation to pay any fees, discounts or commissions
attributable to the sale of Registrable Securities, any out-of-pocket expenses
of the Holders (or the agents who manage their accounts), or any transfer taxes
relating to the registration or sale of the Registrable Securities.
Section 2.4    Indemnification by Ashford Inc.. Ashford Inc. agrees to indemnify
and hold harmless each Selling Holder of Registrable Securities, its officers,
directors and agents, and each Person, if any, who controls such Selling Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any and all losses, claims, damages and
liabilities that arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in any registration statement or
prospectus relating to the Registrable Securities (as amended or supplemented if
Ashford Inc. shall have furnished any amendments or supplements thereto) or any
preliminary prospectus, or that arise out of or are based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities arise out of or are based upon any such untrue statement
or omission or alleged untrue statement or omission included in reliance upon
and in conformity with information furnished in writing to Ashford Inc. by such
Selling Holder or on such Selling Holder’s behalf expressly for inclusion
therein. The indemnity provided for in this Section 2.4 shall remain in full
force and effect regardless of any investigation made by or on behalf of any
Selling Holder.
Section 2.5    Indemnification by Holders of Registrable Securities. Each
Selling Holder agrees, severally but not jointly, to indemnify and hold harmless
Ashford Inc., its officers, directors and agents (including, without limitation,
the underwriters with respect to an underwritten offering) and each Person, if
any, who controls Ashford Inc. within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from Ashford Inc. to such Selling Holder, but only with
respect to information relating to such Selling Holder included in reliance upon
and in conformity with information furnished in writing by such Selling Holder
or on such Selling Holder’s behalf expressly for use in any registration
statement or prospectus relating to the Registrable Securities, or any amendment
or supplement thereto, or any preliminary prospectus. In case any action or
proceeding shall be brought against Ashford Inc. or its officers, directors or
agents or any such controlling person, in respect of which indemnity may be
sought against such Selling Holder, such Selling Holder shall have the rights
and duties given to Ashford Inc., and Ashford Inc. or its officers, directors or
agents or such controlling

-8-



--------------------------------------------------------------------------------




person shall have the rights and duties given to such Selling Holder, by Section
2.4. The obligations of any Selling Holder pursuant to this Section 2.5 will be
limited to an amount equal to the net proceeds to such Selling Holder (after
deducting any discounts and commissions) from the disposition pursuant to such
registration.
Section 2.6    Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 2.4 or
2.5, such person (an “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Party to give such notice will not relieve such
Indemnifying Party of any obligations under this Article II, except to the
extent such Indemnifying Party is materially prejudiced by such failure. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties, and that all such fees and expenses shall be
reimbursed as they are incurred. In the case of any such separate firm for the
Indemnified Parties, such firm shall be designated in writing by (i) in the case
of Persons indemnified pursuant to Section 2.4 hereof, the Selling Holders which
owned a majority of the Registrable Securities sold under the applicable
registration statement and (ii) in the case of Persons indemnified pursuant to
Section 2.5, Ashford Inc. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Party shall have requested an Indemnifying Party
to reimburse the Indemnified Party for fees and expenses of counsel as
contemplated by the third sentence of this paragraph, the Indemnifying Party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than
thirty (30) Business Days after receipt by such Indemnifying Party of the
aforesaid request and (ii) such Indemnifying Party shall not have reimbursed the
Indemnified Party in accordance with such request prior to the date of such
settlement. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.

-9-



--------------------------------------------------------------------------------




Section 2.7    Contribution. If the indemnification provided for in Section 2.4
or 2.5 hereof is unavailable to an Indemnified Party or insufficient in respect
of any losses, claims, damages or liabilities referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of Ashford Inc. and each Selling
Holder in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of Ashford Inc. on the one hand and of each
Selling Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Ashford Inc. and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.7 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.7, no Selling Holder shall be
required to contribute any amount in excess of the amount by which the net
proceeds from the sale of the securities of such Selling Holder to the public
exceeds the amount of any damages which such Selling Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Selling Holder’s obligations to contribute pursuant to
this Section 2.7 are several in the proportion the net proceeds of the offering
received by such Selling Holder bear to the total net proceeds of the offering
received by all the Selling Holders and not joint.
Section 2.8    Rule 144. Ashford Inc. covenants that it will (a) make and keep
public information regarding Ashford Inc. available as those terms are defined
in Rule 144, (b) file in a timely manner any reports and documents required to
be filed by it under the Securities Act and the Exchange Act, (c) furnish to any
Holder forthwith upon request (i) a written statement by Ashford Inc. as to its
compliance with the reporting requirements of Rule 144 (at any time more than 90
days after the completion of the Transaction), the Securities Act and the
Exchange Act (at any time after it has become subject to such reporting
requirements), and (ii) a copy of the most recent annual or quarterly report of
Ashford Inc. and such other reports and documents so filed by Ashford Inc., and
(d) take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable Holders to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144.

-10-



--------------------------------------------------------------------------------




Section 2.9    Suspension of Use of Registration Statement.
(a)     If the Board of Directors of Ashford Inc. determines in its good faith
judgment that the filing of a Resale Shelf Registration Statement under Section
2.1(a) or the use of any related prospectus would be materially detrimental to
Ashford Inc. because such action would require the disclosure of material
information that Ashford Inc. has a bona fide business purpose for preserving as
confidential or the disclosure of which would impede Ashford Inc.’s ability to
consummate a significant transaction (“Confidential Information”), and that
Ashford Inc. is not otherwise required by applicable securities laws or
regulations to disclose, upon written notice of such determination by Ashford
Inc. to the Holders, the rights of the Holders to offer, sell or distribute any
Registrable Securities pursuant to a Resale Shelf Registration Statement or to
require Ashford Inc. to take action with respect to the registration or sale of
any Registrable Securities pursuant to a Resale Shelf Registration Statement
shall be suspended until the earlier of (i) the date upon which Ashford Inc.
notifies the Holders in writing that suspension of such rights for the grounds
set forth in this Section 2.9(a) is no longer necessary and (ii) one-hundred
eighty (180) days; provided, however, no such 180-day period shall be successive
with respect to the same Confidential Information. Ashford Inc. agrees to give
the notice under (i) above as promptly as practicable following the date that
such suspension of rights is no longer necessary.
If all reports required to be filed by Ashford Inc. pursuant to the Exchange Act
have not been filed by the required date without regard to any extension, or if
the consummation of any business combination by Ashford Inc. has occurred or is
probable for purposes of Rule 3-05 or Article 11 of Regulation S-X promulgated
under the Securities Act or any successor rule, upon written notice thereof by
Ashford Inc. to the Holders, the rights of the Holders to offer, sell or
distribute any Registrable Securities pursuant to a Resale Shelf Registration
Statement or to require Ashford Inc. to take action with respect to the
registration or sale of any Registrable Securities pursuant to a Resale Shelf
Registration Statement shall be suspended until the date on which Ashford Inc.
has filed such reports or obtained and filed the financial information required
by Rule 3-05 or Article 11 of Regulation S-X to be included or incorporated by
reference, as applicable, in the Resale Shelf Registration Statement, and
Ashford Inc. shall notify the Holders as promptly as practicable when such
suspension is no longer required.
Section 2.10    Additional Shares. Ashford Inc., at its option, may register
under a Shelf Registration Statement and any filings with any state securities
commissions filed pursuant to this Agreement, any number of unissued shares of
Common Stock or any shares of Common Stock owned by any other stockholder or
stockholders of the Company.
ARTICLE III
MISCELLANEOUS
Section 3.1    Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
Ashford Inc. agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

-11-



--------------------------------------------------------------------------------




Section 3.2    Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, in each case without the written consent of Ashford Inc. and
the Holders of a majority of the Registrable Securities (with Holders of
Exchangeable Ashford LLC Common Units deemed to be Holders, for purposes of this
Section, of the number of shares of Common Stock into which such Exchangeable
Ashford LLC Common Units would be exchangeable for as of the date on which
consent is requested); provided, however, that the effect of any such amendment
will be that the consenting Holders will not be treated more favorably than all
other Holders (without regard to any differences in effect that such amendment
or waiver may have on the Holders due to the differing amounts of Registrable
Shares held by such Holders). No failure or delay by any party to insist upon
the strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon any breach thereof
shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.
Section 3.3    Notices. All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier, or air courier guaranteeing overnight delivery:
(i)
if to any Holder, initially to the address indicated in such Holder’s Notice and
Questionnaire or, if no Notice and Questionnaire has been delivered, to such
other address as any Holder shall have specified in writing; and

(ii)
if to Ashford Inc., to 14185 Dallas Parkway, Suite 1100, Dallas, TX 25254,
Attention: Chief Legal Officer, or to such other address as Ashford Inc. may
hereafter specify in writing.

All such notices and communications shall be deemed to have been duly given: (A)
at the time delivered by hand, if personally delivered; (B) when received if
deposited in the mail, postage prepaid; (C) when answered back, if telexed; (D)
when receipt acknowledged, if telecopied; and (E) on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.
Section 3.4    Successors and Assigns.
This Agreement shall inure to the benefit of and be binding upon the successors,
assigns and transferees of each of the parties. Any Holder may assign its rights
under this Agreement without the consent of Ashford Inc. in connection with a
transfer of such Holder’s Ashford LLC Common Units or Registrable Securities;
provided, that the Holder satisfies all applicable transfer provisions for the
Ashford LLC Common Units or Registrable Securities, as applicable, and notifies
Ashford Inc. of such proposed transfer and assignment and the transferee or
assignee of such rights assumes in writing the obligations of such Holder under
this Agreement.
Section 3.5    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same

-12-



--------------------------------------------------------------------------------




agreement. Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.
Section 3.6    Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Texas without regard to the
choice of law provisions thereof.
Section 3.7    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
Section 3.8    Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by Ashford Inc. with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
Section 3.9    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 3.10    No Third Party Beneficiaries. Nothing express or implied herein
is intended or shall be construed to confer upon any person or entity, other
than the parties hereto and their respective successors and assigns, any rights,
remedies or other benefits under or by reason of this Agreement.
Section 3.11    Termination. The obligations of the parties hereunder shall
terminate (i) with respect to a Holder when it no longer holds Registrable
Securities, and (ii) with respect to Ashford Inc. upon the end of the
Effectiveness Period with respect to any Issuer Shelf Registration Statement and
when there are no longer any Registrable Securities with respect to any Resale
Shelf Registration Statement; except, in each case, for any obligations under
Sections 2.1(c), 2.3, 2.4, 2.5, 2.6 and 2.7 and Article III that, by their
terms, are intended to survive for a specific period of time.


[Signature Page Follows]


-13-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.


ASHFORD INC.



By: /s/ DAVID A. BROOKS    
Name: David A. Brooks
Title: Chief Operating Officer                    


Address:
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254





[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------






ASHFORD LLC UNIT HOLDER:


    
By:    
Name:                            
Title:                            


Address:
__________________________________________
__________________________________________
__________________________________________



[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------




Exhibit A
Monty Bennett 
 
Dartmore, LP 
 
MJB Investments, LP 
 
Reserve, LP IV 
 
Reserve, LP III 
 
Archie Bennett Jr. 
 
1080 Partners LP 
 
3 MB Associates 
 
Ashford Financial Corporation 
 
Helmut Horn 
 
Graham Hershman 
 
Emily Landau 
 
Martin Edelman 
 
FGT, L.P. 
 
David Kimichik 
 
David Brooks 
 
Mark Nunneley 
 
Doug Kessler 
 
Rob Hayes 
 
Pia Ackerman 
 
Deric Eubanks 
 
Jeremy Welter 
 
Milissa Foshee 
 





--------------------------------------------------------------------------------




Tim Boles 
 
Adil Eduljee 
 
Vinod (Bobby) Nandipati 
 
Ben Ansell 
 
Kamal Jafarnia 
 
Michael Murphy 
 
Amis Gupta 
 
Lawrence D. Barkman 
 
Arthur A. Birney 
 
Washington Brick & Terra Cotta Company, L.P., L.L.P. 
 
Barbara Fleischman 
 
Paul Glassman 
 
Kogod Family Holding Group LLC 
 
Arlene R. Kogod 
 
Lauren Sue Kogod 
 
Leslie Susan Kogod 
 
Robert P. Kogod 
 
Stuart Allan Kogod 
 
Clarice Smith Marital Deduction Trust 
 
MC II Associates 
 







--------------------------------------------------------------------------------




Exhibit B
Form of Notice and Questionnaire
The undersigned beneficial holder of shares of common stock, par value $.01 per
share (“Common Stock”), of Ashford Inc. (the “Company”) and/or common units of
membership interests of Ashford Hospitality Advisors LLC (“Ashford LLC”)
convertible into shares of Common Stock (any such Common Stock, the “Registrable
Securities”), understands that the Company has filed or intends to file with the
Securities and Exchange Commission (the “Commission”) one or more registration
statements (collectively, the “Resale Shelf Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities in accordance with the
terms of the Registration Rights Agreement (the “Registration Rights
Agreement”), dated November 12, 2014, by the Company for the benefit of the
holders of common units in Ashford LLC whose names are set forth on Exhibit A
attached thereto. A copy of the Registration Rights Agreement is available from
the Company upon request at the address set forth below. All capitalized terms
not otherwise defined herein shall have the meanings set forth in the
Registration Rights Agreement.
Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Resale Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling security holder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below). To be
included in the Resale Shelf Registration Statement, this Notice and
Questionnaire must be completed, executed and delivered to the Company at the
address set forth herein on or prior to the tenth business day before the
effectiveness of the Resale Shelf Registration Statement. We will give notice of
the filing and effectiveness of the initial Resale Shelf Registration Statement
by issuing a press release and by mailing a notice to the holders at their
addresses set forth in the register of the registrar.
Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling security
holders in the prospectus and therefore will not be permitted to sell any
Registrable Securities pursuant to the Resale Shelf Registration Statement.
Beneficial owners are encouraged to complete and deliver this Notice and
Questionnaire prior to the effectiveness of the initial Resale Shelf
Registration Statement so that such beneficial owners may be named as selling
security holders in the related prospectus at the time of effectiveness. Upon
receipt of a completed Notice and Questionnaire from a beneficial owner
following the effectiveness of the initial Resale Shelf Registration Statement,
in accordance with the Registration Rights Agreement, the Company will file such
amendments to the initial Resale Shelf Registration Statement or additional
shelf registration statements or supplements to the related prospectus as are
necessary to permit such holder to deliver such prospectus to purchasers of
Registrable Securities.
Certain legal consequences arise from being named as selling security holders in
the Resale Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners




--------------------------------------------------------------------------------




of Registrable Securities are advised to consult their own securities law
counsel regarding the consequences of being named or not being named as a
selling security holder in the Resale Shelf Registration Statement and the
related prospectus.
NOTICE
The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Resale Shelf Registration Statement the Registrable Securities beneficially
owned by it and listed below in Item 3 (unless otherwise specified under Item
3). The undersigned, by signing and returning this Notice and Questionnaire,
understands that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Registration Rights Agreement.
Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and its directors, officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against
certain losses arising in connection with statements concerning the undersigned
made in the Resale Shelf Registration Statement or the related prospectus in
reliance upon the information provided in this Notice and Questionnaire.
The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:






--------------------------------------------------------------------------------




QUESTIONNAIRE
1.
(a)     Full Legal Name of Selling Security Holder:



(b)    Full Legal Name of registered holder (if not the same as (a) above)
through which Registrable Securities listed in Item (3) below are held:


(c)    Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:


(d)     List below the individual or individuals who exercise voting and/or
dispositive powers with respect to the Registrable Securities listed in Item (3)
below:


2.
Address for Notices to Selling Security Holder:



Telephone:
Fax:
E-mail address:
Contact Person:
3.
Beneficial Ownership of Registrable Securities:



Type of Registrable Securities beneficially owned, and number of shares of
Common Stock and/or Ashford LLC Common Units, as the case may be, beneficially
owned:






--------------------------------------------------------------------------------




4.
Beneficial Ownership of Securities of the Company Owned by the Selling Security
Holder:

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company, other than the
Registrable Securities listed above in Item (3).
Type and amount of other securities beneficially owned by the Selling Security
Holder:
5.
Relationship with the Company

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.
State any exceptions here:


6.
Plan of Distribution

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item (3)
pursuant to the Resale Shelf Registration Statement only as follows and will not
be offering any of such Registrable Securities pursuant to an agreement,
arrangement or understanding entered into with a broker or dealer prior to the
effective date of the Resale Shelf Registration Statement. Such Registrable
Securities may be sold from time to time directly by the undersigned or,
alternatively, through broker-dealers or agents. If the Registrable Securities
are sold through broker-dealers, the Selling Security Holder will be responsible
for discounts or commissions or agent’s commissions. Such Registrable Securities
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of sale, at varying prices determined at the time of sale, or
at negotiated prices. Such sales may be effected in transactions (which may
involve crosses or block transactions)
(i)    on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;
(ii)    in the over-the-counter market;
(iii)    in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or
(iv)    through the writing of options.
In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the Registrable Securities and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.




--------------------------------------------------------------------------------




State any exceptions here:


Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities.




--------------------------------------------------------------------------------




ACKNOWLEDGEMENTS
The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Registration Rights Agreement. The
undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.
The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, Ashford Inc. has
agreed under certain circumstances to indemnify the Selling Security Holders
against certain liabilities.
In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Resale Shelf Registration Statement, the undersigned agrees to promptly
notify Ashford Inc. of any inaccuracies or changes in the information provided
herein that may occur subsequent to the date hereof at any time while the Resale
Shelf Registration Statement remains effective. All notices hereunder and
pursuant to the Registration Rights Agreement shall be made in writing at the
address set forth below.
In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to Ashford Inc., the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.
By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items (1)
through (6) above and the inclusion of such information in the Resale Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by the Company in connection with the
preparation or amendment of the Resale Shelf Registration Statement and the
related prospectus.
Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall
insure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Security Holder with respect to the Registrable Securities beneficially owned by
such Selling Security Holder and listed in Item 3 above.
This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of Texas.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
Holder:




By:                            
Name:                            
Title:                            




Dated:                            




--------------------------------------------------------------------------------




Please return the completed and executed Notice and Questionnaire to:
Ashford Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Tel: (972) 490-9600
Attention: Chief Legal Officer




